Dissenting Opinion by
Judge Nunn—
I cannot agree to the opinion in deciding that the Act of Congress covers the whole field of interstate employes. Such an employe who has no one dependent upon him within the meaning of the Statute, is not touched by the Act; he is left to the different jurisdictions of the law governing his case.
The Mondou and the other two cases since decided, which are referred to in the opinion, were eases where the employes engaged in interstate commerce, left persons dependent upon them within the meaning of the Act. Consequently, all that was said in those cases was applicable to such cases — they were discussing the cases before-them. There has never been a case in the Supreme Court of the United States deciding the exact question herein considered, but they have discussed questions of similar character. It would seem that our statute, Sec. 6, is not in conflict with the Federal Act. It does not deny or change any right given under the Employer’s Liability Act, but covers a field not touched upon by Congress and one which Congress did not intend to disturb. See C. & C. Bridge Co. v. Kentucky, 154 U. S., 204; Sherlock v. Alling, &c., 93 U. S., 99; Smith v. Alabama, 124 U. S., 465; P. C. C. & St. L. Ry. Co. v. Illinois, 177 U. S., 514; M. K. & T. Ry. Co. v. Haber, 169 U. S., 613; Gulf Colorado & Santa Fe Ry. Co. v. Hafley, 158 U. S., 98; Hennington v. Georgia, 163 U. S., 299; Gladson v. Minnesota, 166 U. S., 427; Sinnot, &c., v. Davenport, &c., 22 How., 227; *378Fitch v. Livingston, 4 Sandford, 492, and Munn v. Illinois, 94 U. S., 113.
It will also he noticed that the Act itself says that it is for the benefit of interstate employes in “certain cases,” and those employes having no one dependent upon them are excluded.
I also cannot agree with the court’s conclusion upon the subject of dependency.
For these reasons, I dissent from the opinion by the court.